Case: 1:20-mc-00002-SJD-SKB Doc #: 4 Filed: 02/12/20 Page: 1 of 5 PAGEID #: 85




                     UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO




SHARIDAN STILES and STILES 4 U, INC.,    Case No. 1:20-mc-00002-SJD-SKB

             Plaintiffs,
                                         District Judge Susan J. Dlott
       v.
                                         Magistrate Judge Stephanie K. Bowman
WALMART INC., and AMERICAN
INTERNATIONAL INDUSTRIES,

             Defendants.




MOTION TO SEAL DOCUMENTS IN SUPPORT OF PLAINTIFFS’ OPPOSITION
  TO NON-PARTY THE PROCTER & GAMBLE COMPANY’S MOTION TO
 QUASH SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION
 Case: 1:20-mc-00002-SJD-SKB Doc #: 4 Filed: 02/12/20 Page: 2 of 5 PAGEID #: 86




        Pursuant to the Court’s Local Rule 5.2.1, Plaintiffs Sharidan Stiles and Stiles 4 U, Inc.

(“Plaintiffs”), by and through their undersigned counsel, hereby file this Motion to Seal Documents

designated as Confidential Material by Defendants Walmart Inc. (“Walmart”) and American

International Industries (“AI” and together, “Defendants”), and non-party Pacific World

Corporation (“PWC”) (the “Motion”). The Request seeks to seal Exhibits 2-9 and 11-21 (the

“Exhibits”) to the concurrently filed the Declaration of Dan Terzian in Support of Plaintiffs’

Opposition to P&G’s Motion to Quash, dated February 12, 2020 (the “Terzian Decl.”) filed in

support to Plaintiffs’ Memorandum in Opposition to Non-Party The Procter & Gamble Company’s

Motion to Quash Subpoena to Testify at a Deposition in a Civil Action (the “Opposition Brief”).

Additionally, the Motion seeks to redact any citations, quotations, or other references to such

Confidential Material within the Opposition Brief.

        Pursuant to Local Rule 5.7.1, documents may be sealed only by leave of Court upon motion

and for good cause shown. S.D. Ohio Local Rule 5.7.1. However, in the underlying Stiles action

that gives rise to P&G’s motion to quash, the Court entered a Stipulated Protective Order, which

indicates that, “[i]f a party files papers that include Confidential Material of another party, the

filing party shall file a request to seal indicating that another party has designated the Confidential

Material for protection . . . .” (See Protective Order at ¶ 14, Stiles v. Walmart, Inc. et al., Case No.

2:14-cv-02234-MCE-DMC (E.D. Cal. Dec. 3, 2018), ECF No. 178 (attached to Terzian Decl. as

Exhibit 10).) However, the requesting party is not required to set forth “‘the basis for sealing,’ ‘the

statutory or other authority for sealing, the requested duration, [and] the identity, by name or

category, of persons to be permitted access to the documents’”—which it would ordinarily be

required to do under Local Rule 141(b) of the Eastern District of California and Local Rule 5.7.1

of the Southern District of Ohio. (See id.)



                                                   1
 Case: 1:20-mc-00002-SJD-SKB Doc #: 4 Filed: 02/12/20 Page: 3 of 5 PAGEID #: 87




       Pursuant to the terms of the Protective Order, the “designating party shall respond to the

request to seal within three (3) days, setting forth” the required information. (See id.) Here, the

materials at issue were designated confidential by Defendants and third-party PWC. Accordingly,

Plaintiffs will not set forth the basis for sealing these documents, and Defendants and PWC,

pursuant to the Protective Order, shall within three (3) days respond to this Motion.

       Plaintiffs therefore request that the Court seal the following exhibits to the Terzian

Declaration (and redact information in the Opposition Brief derived from those exhibits) that have

been designated as confidential by defendants Walmart or AI, or third-party PWC:

           1. Exhibit 2: March 28, 2013 email from AI bates stamped AII_00001100-07;

           2. Exhibit 3: February 16, 2015 email and excerpts of an attachment between
              Walmart and Pacific World Corporation bates stamped PWC003460-64;

           3. Exhibit 4: June 26, 2016 document created by PWC, bates stamped PWC006320;

           4. Exhibit 5: October 13, 2008 email from P&G, bates stamped WM-STILES-
              0004545–0004546;

           5. Exhibit 6: attachment to an email dated October 13, 2008, created by P&G, bates
              stamped WM-STILES-0004547;

           6. Exhibit 7: Excel spreadsheet attached to an email dated October 13, 2008, created
              by P&G, bates stamped WM-STILES-0004548;

           7. Exhibit 8: Excel spreadsheet bates stamped WM-STILES-0003319;

           8. Exhibit 9: Excel spreadsheet created in 2010, bates stamped WM-STILES-
              0003326;

           9. Exhibit 11: September 18, 2009 email from Heather Ronchetto bates stamped
              WM-STILES-0003320;

           10. Exhibit 12: September 18, 2009 email from Heather Ronchetto bates stamped
               WM-STILES-0003327;

           11. Exhibit 13: August 20, 2009 email from Heather Ronchetto bates stamped WM-
               STILES-0003316–0003318;


                                                 2
Case: 1:20-mc-00002-SJD-SKB Doc #: 4 Filed: 02/12/20 Page: 4 of 5 PAGEID #: 88




       12. Exhibit 14: November 16, 2009 email from Heather Ronchetto bates stamped
           WM-STILES-0002185;

       13. Exhibit 15: November 16, 2009 email from P&G bates stamped WM-STILES-
           0002186 ;

       14. Exhibit 16: November 16, 2009 email from P&G bates stamped WM-STILES-
           0002189-0002190;

       15. Exhibit 17: November 17, 2009 email from Heather Ronchetto bates stamped
           WM-STILES-0002197-0002200;

       16. Exhibit 18: March 10, 2010 email from P&G bates stamped WM-STILES-
           0002236;

       17. Exhibit 19: March 10, 2010 email from Heather Ronchetto bates stamped WM-
           STILES-0002237-0002238;

       18. Exhibit 20: March 10, 2010 email from P&G bates stamped WM-STILES-
           0002239-0002240;

       19. Exhibit 21: Excel spreadsheet bates stamped WM-STILES-0003375;

       20. Opposition Brief at p. 1, last and second-to-last paragraph;

       21. Opposition Brief at p. 2, first and second paragraph;

       22. Opposition Brief at p. 3, last paragraph;

       23. Opposition Brief at p. 4, first and second paragraphs, references to Exhibits 3, 4,
           and 5;

       24. Opposition Brief at p. 5;

       25. Opposition Brief at p. 6, first, second, and third paragraphs;

       26. Opposition Brief at p. 7;

       27. Opposition Brief at p. 8, reference to Exhibits 19, 20, and 21;

       28. Opposition Brief at p. 9, first paragraph and last paragraph; and

       29. Opposition Brief at p. 13, first two paragraphs (not including bulleted list).




                                             3
 Case: 1:20-mc-00002-SJD-SKB Doc #: 4 Filed: 02/12/20 Page: 5 of 5 PAGEID #: 89




        To be clear, Plaintiffs believe that the documents should not be sealed. Plaintiffs make this

request solely because it’s a required procedural step to enable the entities that desire sealing to

attempt to seek it.

        Accordingly, Plaintiffs file this Motion and proposed order, and they will provide hard

copies of the documents for in-camera review in accordance with this Court’s Standing Order.

Plaintiffs will also serve Defendants’ and PWC’s counsel with a copy of the Motion and the

proposed sealed documents via electronic mail.



 Dated: February 12, 2020                       Respectfully submitted,

                                                By: s/ Thomas D. Warren
                                                Thomas D. Warren (0077541)
                                                twarren@piercebainbridge.com
                                                Pierce Bainbridge Beck Price & Hecht LLP
                                                30195 Chagrin Blvd., Suite 210N
                                                Pepper Pike, OH 44124
                                                tel: (213) 262-9333
                                                fax: (213) 279-2008

                                                Counsel for Plaintiffs Sharidan Stiles and
                                                Stiles 4 U, Inc.




                                                 4
